NO. 07-03-0320-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               NOVEMBER 24, 2003
                         ______________________________

                                    JOHN FOLMER,

                                                       Appellant

                                            v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

              FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

            NO. 02-2605; HON. CARTER T. SCHILDKNECHT, PRESIDING
                       _______________________________

                                Order of Dismissal
                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

      Pending before the court is the appeal of John Folmer (appellant). We abated the

matter to the trial court on September 19, 2003, because the court reporter represented

that appellant had failed to pay, or make arrangements to pay for, the record. At the

hearing convened by the trial court per our directive, appellant informed it that he no

longer cared to prosecute his appeal. This representation then was memorialized by the

trial court in findings of fact and conclusions of law filed with us on November 24, 2003.
      Although we have no formal motion to dismiss before us as required by Texas Rule

of Appellate Procedure 42.2(a), Rule 2 of the same rules permits us to suspend the

operation of an existing rule. TEX . R. APP . P. 2; see Rodriguez v. State, 970 S.W.2d 133,

135 (Tex. App.--Amarillo 1998, pet. ref'd). Therefore, pursuant to Rule 2, and because

appellant has clearly revealed his desire to forego appeal, we suspend Rule 42.2(a) and

dismiss the appeal based upon appellant's representation to the trial court.

       Having so dismissed the appeal, no motion for rehearing will be entertained, and

our mandate will issue forthwith.



                                                 Brian Quinn
                                                   Justice


Do not publish.




                                            2